Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  154960(33)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 154960
                                                                    COA: 333882
                                                                    Wayne CC: 98-004497-FC
  GENE T. FAVORS, JR.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 3,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2017
         d1218
                                                                               Clerk